Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
In the Case of:
Subha Reddy, DATE: July 13, 1995
Petitioner,

Docket No. C-95-007
Decision No. CR384

-v-

The Inspector General.

DECISION

By letter dated September 16, 1994, Subha Reddy, the
Petitioner herein, was notified by the Inspector General
(I.G.) of the United States Department of Health and
Human Services (HHS), that it had been decided to exclude
Petitioner for a period of five years from participation
in the Medicare, Medicaid, Maternal and Child Health
Services Block Grant, and Block Grants to States for
Social Services programs.' The I.G. asserted that an
exclusion of at least five years was mandated by sections
1128(a)(1) and 1128(c)(3)(B) of the Social Security Act
(Act), because Petitioner had been convicted of a
criminal offense related to the delivery of an item or
service under Medicaid.

Petitioner filed a timely request for review of the
I.G.'s action. On January 4, 1995, I held a prehearing
conference in this case. During that conference, the
I.G. moved for disposition of the case without an in-
person hearing. Petitioner objected and requested an in-
person hearing. Having reviewed the parties'
submissions, I have determined that there are no facts of
decisional significance genuinely in dispute and that the
only matters to be decided are the legal implications of
the undisputed facts. Thus, I have decided the case on
the basis of the parties' written submissions. Based on
the undisputed facts and the law, I have determined that

! I refer to all programs from which Petitioner
has been excluded, other than Medicare, as "Medicaid."
2

the I.G. was required to exclude Petitioner for at least
five years.

APPLICABLE LAW

Sections 1128(a)(1) and 1128(c)(3)(B) of the Act make it
mandatory for any individual who has been convicted of a
criminal offense related to the delivery of an item or
service under Medicare or Medicaid to be excluded from
participation in such programs for a period of at least
five years.

FINDINGS OF FACT AND CONCLUSIONS OF LAW

1. During the period relevant to this case, Petitioner
was employed as a physician's assistant at the Kelly
Plaza Medical Clinic in Detroit, Michigan. P. Br. at 2.’

2. Also during the period relevant to this case,
Petitioner was not licensed to practice medicine as
either a physician or a physician's assistant in the
United States. P. Br. at 2.

3. Under Michigan law, an individual who is not licensed
as a physician or physician's assistant cannot legally
prescribe substances containing codeine. P. Br. at 6.

4. If an unlicensed individual prescribes substances
containing codeine to a Medicaid patient, and submits a
claim for his or her services to Medicaid, under Michigan
law the individual is presumed to have knowingly
submitted a false claim. P. Br. at 6.

5. Petitioner's responsibilities as a physician's
assistant included the prescribing of medications to
Medicaid-eligible patients at the Kelly Plaza Medical
Clinic. I.G. Br. at 5; I.G. Ex. 6 at 2.

2 I cite to Petitioner's brief as P. Br. at
(page). I cite to the I.G.'s brief as I.G. Br. at
(page). Petitioner submitted one exhibit with her brief,
which I cite to as P. Ex. 1. The I.G. submitted nine
exhibits with her brief, which I cite to as I.G. Exs. 1-
9. Since neither party has objected to the exhibits
offered by the other party, I admit P. Ex. 1 and I.G.
Exs. 1-9 into evidence,
3

6. On October 6, 1993, Petitioner was charged with two
counts of submitting false claims to the State of
Michigan for reimbursement. I.G. Ex. 7.

7. Specifically, Petitioner was alleged to have
illegally prescribed Tylenol/Acetaminophen with Codeine
to Medicaid patients and to have knowingly submitted
false claims for her services to the State of Michigan
for Medicaid reimbursement. I.G. Ex. 7.

8. Petitioner entered a guilty plea to two counts of
knowingly filing false claims for Medicaid reimbursement.
I.G. Ex. 8.

9. The court accepted Petitioner's guilty plea, and
sentenced her to two years' probation, performance of 150
hours of community service, and fined her $720. I.G.
Exs. 8, 9.

10. Petitioner was convicted of a criminal offense,
within the meaning of section 1128(i)(3) of the Act.
Findings 1-9.

11. Petitioner's conviction of a criminal offense was
based upon her submission of false Medicaid claims
regarding items which she had illegally prescribed. I.G.
Exs. 7-9; Findings 1-10.

12. Petitioner's conviction of a criminal offense is
related to the delivery of services under Medicaid,
within the meaning of section 1128(a)(1) of the Act.
I.G. Exs. 7-9; Findings 1-11.

13. An administrative law judge (ALJ) is without
authority to review the I.G.'s exercise of discretion to
exclude an individual or determine the scope or effect of
an exclusion. 42 C.F.R. § 1005.4(c) (5) (1993).

14. The preamble to the regulations which govern this
case states explicitly that "the ALJ is not authorized
under these regulations to modify the date of
commencement of the exclusion." 57 Fed. Reg. 3298, 3325
(1992).

15. I do not have the authority to change the effective
date of Petitioner's exclusion. Findings 13-14.

16. Any exclusion imposed pursuant to section 1128(a)
must be for a period of at least five years. Section
1128(c)(3)(B) of the Act.
4

17. Only if an exclusion is for a period of more than
five years, may an individual's cooperation with federal
or State officials (which cooperation results in others
being convicted, excluded, or assessed a civil monetary
penalty), act as a mitigating factor to reduce the
individual's period of exclusion. 42 C.F.R §
1001.102(c).

18. Since Petitioner received the minimum, mandatory
five-year period of exclusion, the mitigating factor of
cooperation with federal or State officials does not
apply to her case. Findings 16-17.

19. A defendant in a criminal proceeding does not have
to be advised of all possible consequences which may flow
from his plea. U.S. v. Suter, 755 F.2d 523, 525 (7th
Cir. 1985).

20. Petitioner's argument that she did not know that her
guilty plea would lead to a five-year exclusion does not
mitigate against the length of her exclusion. Finding
19.

21. Petitioner may not collaterally attack her
conviction by contending that she did not know that her
practice of prescribing codeine-based substances to
Medicaid patients, without a license, was against the
law. 42 C.F.R. § 1001.2007(d).

22. Petitioner's argument that she has been found by a
State administrative law judge to be a person of good
moral character is not relevant to any of the issues in
this case. See Finding 16.

23. The I.G. was required to exclude Petitioner from
participation in Medicare and Medicaid for a period of
five years, pursuant to sections 1128(a)(1) and
1128(c) (3) (B) of the Act. Findings 2-12, 16.

PETITIONER'S ARGUMENT

Petitioner argues that her exclusion should be held in
abeyance until she is able to complete her residency
program at Wayne State University's School of Medicine.
Petitioner alleges, in support of her argument, that the
I.G. held an exclusion in abeyance in a case similar to
hers.

Alternatively, Petitioner states that she understands
that her exclusion is mandatory and alleges that the
primary issue is “whether the Government should exclude
5

her from program participation for an additional period."
P. Br. at 1. Petitioner argues that "no additional
action [should] be taken" since she was a key witness for
the State of Michigan in its prosecution of one of her
former employers; she was naive regarding medical
practices in the United States and did not realize that
her actions were against the law; she was unaware that
her guilty plea could lead to her exclusion from Medicare
and Medicaid; and, finally, that findings made by an ALJ
for the Michigan Department of Commerce demonstrate that
she is a person of good moral character.

DISCUSSION

The facts alleged by the I.G., and not disputed by
Petitioner, demonstrate that Petitioner was convicted of
a criminal offense related to the delivery of a service
under Medicaid within the meaning of section 1128(a) (1)
of the Act. For this reason, Petitioner's five-year
exclusion is required as a matter of law.

For purposes of the Act, an individual is considered to
have been "convicted" of a criminal offense, when, among
other bases, the individual's plea of guilty has been
accepted by a State court. Section 1128(i)(3) of the
Act. In the present case, Petitioner pled guilty to two
counts of filing false Medicaid claims.’ Findings 6-8.
The Michigan State court accepted Petitioner's plea and
sentenced her to two years' probation, 150 hours of
community service, and fined her $720. Finding 9.
Accordingly, I find that Petitioner was convicted of a
criminal offense within the meaning of sections 1128(a)
and 1128(i) of the Act.

Further, I find that Petitioner's conviction is related
to the delivery of a service under Medicaid.
Petitioner's crime involved the fact that she knowingly
submitted of a false Medicaid claim for

3 Petitioner asserts that she pled no contest to
the two counts of filing false Medicaid claims, but she
has not offered any evidence to support her contention.
However, even if I accept Petitioner's statement as true,
it is immaterial here whether Petitioner pled guilty or
no contest to the charges against her. This is because
the definition of "conviction" under section 1128(i) (3)
of the Act, includes "when a plea of [either] guilty or
nolo contendre by the individual or entity has been
accepted by a Federal, State or local court." Emphasis
added.
6

Tylenol/Acetaminophene with Codeine to the State of
Michigan, when, as an unlicensed individual, Petitioner
could not legally prescribe such a substance. Findings
2-9. There exists an obvious nexus between the Medicaid
items which Petitioner illegally prescribed and
Petitioner's submission of false Medicaid claims. That
nexus lies in the relationship between the Medicaid items
prescribed by Petitioner and the receipt of reimbursement
checks from Medicaid for her services in prescribing
these items. Thus, Petitioner's conviction is "related
to the delivery of an item or service under Medicaid,"
pursuant to section 1128(a)(1) of the Act.

Because Petitioner was convicted of a criminal offense
related to the delivery of an item or service under
Medicaid, the I.G. was required to exclude Petitioner for
at least five years. Petitioner argues, however, that
her exclusion should be held in abeyance until she is
able to complete her residency program. P. Br. at 1. In
support of her position, Petitioner asserts that, in at
least one other instance, the I.G. agreed to delay the
imposition of a five-year exclusion. Petitioner contends
that in the case of Dr. Falih Kazangy, pursuant to a
settlement agreement, the I.G. held Dr. Kazangy's
exclusion in abeyance pending completion of his residency
training. P. Br. at 10. Petitioner argues that she
should be offered the same settlement agreement which was
given to Dr. Kazangy.’ Id.

In essence, Petitioner's request is that I change the
commencement date of her exclusion. However, I do not
believe that I am authorized to change the commencement
date of Petitioner's exclusion. I interpret the
regulations governing this case to preclude me from
reviewing the I.G.'s exercise of discretion in excluding
Petitioner or in determining the scope or effect of her
exclusion. 42 C.F.R. § 1005.4(c)(5). I agree with the
analysis of the ALJ in the case of Ww

DAB CR344 (1994), when he concluded that a Challenge to
the timing of an exclusion amounted to a challenge to the
I.G.'s exercise of discretion in deciding when to impose
an exclusion. Id. at 11. Indeed, the preamble to the
regulations governing this case states explicitly that
“the ALJ is not authorized under these regulations to
modify the date of commencement of the exclusion." 57

4 Dr. Kazangy's case has never been before the

Departmental Appeals Board (DAB) and Petitioner did not
provide any evidence of an agreement between Dr. Kazangy
and the I.G. Therefore, Petitioner's assertions
regarding Dr. Kazangy are mere allegations.
7

Fed. Reg. 3298, 3325 (1992). Furthermore, an appellate
panel of the DAB concluded that appellate panels and ALJs
of the DAB have no power to change the beginning date of
a mandatory exclusion. Samuel W. Chang, M.D., DAB 1198,
at 10 (1990); see also Thomas J. DePietro, R.Ph., DAB
CR117 (1991).

With regard to Petitioner's argument that she be offered
the same settlement agreement as that allegedly entered
into by Dr. Kazangy, it is within the the I.G.'s
discretion to decide whether or not to enter into
settlement agreements with individuals who have been
excluded. In this case, the I.G. apparently considered
Petitioner's request to have her exclusion held in
abeyance pending completion of her residency program and
decided not to grant her request. I.G. Exs. 2, 3. I do
not have the authority to review this decision and I
cannot order the I.G. to delay imposition of an exclusion
or to enter into settlement agreements with petitioners.

Petitioner argues also that the I.G. should not "exclude
her from program participation for an additional period"
since she cooperated with the State of Michigan in its
prosecution of Dr. Kelly, the Medical Director of the
clinic where Petitioner was employed. P. Br. at 1, 7-8.
In addition, Petitioner asserted that she made
arrangements with the Michigan State Attorney General's
Office to cooperate in their investigation of a kickback
scheme involving clinical laboratories and durable
medical equipment suppliers in the Detroit area. P. Br.
at 8. While under certain circumstances an individual's
cooperation with federal or State officials may be
considered as a mitigating factor in reducing the length
of an exclusion, it can only mitigate to reduce an
exclusion which is longer than the minimum five-year
period. 42 C.F.R § 1001.102(c) (1993). In this case,
the I.G. did not impose an exclusion of more than five
years. Thus, I cannot consider Petitioner's cooperation
with State authorities as a factor mitigating against the
length of her exclusion, since I do not have the
authority to reduce a five-year minimum exclusion
mandated by section 1128(c)(3)(B) of the Act.

Further, Petitioner argues that "no additional action
{should] be taken," because she was unaware that her plea
could serve as the basis for the I.G.'s exclusion. P.
Br. at 1, 7. This argument is without merit. I
rejected a similar argument in the case of
Schram, R. Ph., DAB CR215 (1992), aff'd, DAB 1372 (1992).
In rejecting Petitioner's argument, I cited U.S. v.
Suter, 755 F.2d 523, 525 (7th Cir. 1985), and I noted
that the court had held that a defendant in a criminal
8

proceeding does not have to be advised of all possible
consequences which may flow from his plea, which
consequences may include, as is the case here,
temporarily being barred from the receipt of government
reimbursement for professional services.

Petitioner contends that she did not realize that her
actions were against the law. Specifically, Petitioner
asserts that she did not knowingly make a false Medicaid
claim, as required by the Michigan law she was convicted
under, since she was naive regarding medical practices in
the United States. P. Br. at 8. Petitioner asserts
further that she told her employers she was not licensed
as a physician or physician's assistant in the United
States and that they assured her that this was not a
problem. Id. Petitioner's arguments, however, go to the
merits of her criminal case and amount to a collateral
attack on her conviction. Such collateral attacks on a
criminal conviction are beyond my scope of review and I
may not consider them here.

The regulations which apply in this case provide that
“(w]hen the exclusion is based on the existence of a
conviction, . . . the basis for the underlying
determination is not reviewable and the individual or
entity may not collaterally attack the underlying
determination, either on substantive or procedural
grounds." 42 C.F.R. § 1001.2007(d). Thus, Petitioner
may not argue the merits of her criminal case in this
forum. An appellate panel of the DAB discussed the
reasoning behind this rule, with regard to a mandatory
exclusion taken under section 1128(a)(2) of the Act in
the case of Peter J. Edmonson, DAB 1330 (1992). In
Edmonson, the appellate panel held as follows:

It is the fact of the conviction which causes the
exclusion. The law does not permit the Secretary
to look behind the conviction. Instead, Congress
intended the Secretary to exclude potentially
untrustworthy individuals or entities based on
criminal convictions. This provides protection
for federally funded programs and their
beneficiaries and recipients, without expending
program resources to duplicate existing criminal
processes.

Petitioner asserts, in essence, that she has appealed her
criminal conviction in the Detroit Recorder's Court and
that her exclusion should be stayed pending the outcome
of her appeal. P. Br. at 10 n.3. If Petitioner is
successful with her appeal there would be no basis for
her exclusion. Upon application to the I.G., she would
9

be reinstated. 42 C.F.R. § 1001.3005. At the present
time, however, there is no basis for staying the effect
of the exclusion.

Lastly, Petitioner alleges that in disciplinary
proceedings before an ALJ of the State of Michigan,
Department of Commerce, Bureau of Occupational and
Professional Regulation, Office of Legal Services, the
ALJ found that Petitioner was subject to professional
disciplinary action due to her conviction, but not
subject to disciplinary action due to a lack of good
moral character. P. Br. at 9. However, a finding of
good moral character is not relevant to any of the issues
before me. As I stated earlier, sections 1128(a)(1) and
1128(c)(3)(B) of the Act mandate a five-year exclusion
when an individual has been convicted of a program-
related offense. Therefore, while statements attesting
to Petitioner's good character may be factors that
reflect positively upon her, I have no authority to
consider them as bases for reducing the five-year
exclusion imposed and directed against her by the I.G.

CONCLUSION

Sections 1128(a)(1) and 1128(c)(3)(B) of the Act mandate
that the Petitioner herein be excluded from Medicare and
Medicaid for a period of at least five years because of
her conviction of a criminal offense related to the
delivery of services under Medicaid. Neither the I.G.
nor an ALJ is authorized to reduce a five-year minimum
mandatory exclusion.

Petitioner's five-year exclusion is, therefore,
sustained.
/s/

Joseph K. Riotto
Administrative Law Judge
